DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.

Response to Amendment
Applicant’s amendments have caused for the 35 USC 112(b) rejection of claims 1, 3, 5-6, 7, 9, 11-12 to be removed. Amendments to the claim have caused for the claim interpretation of claims 7, 9, and 11-12 to be removed. Priority documents for JP2018-111775 have been submitted on 01/28/2021. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1, 5, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al (WO2016098483, herein Kawamura) in further view of Wenzel et al (US PUB. 20200096985, herein Wenzel in further view of Takenami et al (US PUB. 20100077776, herein Takenami).

	Regarding claim 1, Kawamura teaches An energy management system that controls an operation of an air conditioning facility, comprising: 
a processor (0032, 0093 “the case where the program causes the heat source system management device 100, which is a computer” The heat source system managing device contains the arithmetic processing unit as can be seen in fig. 1. Arithmetic processing unit corresponds to the processor); and 
a storage device that is connected to the processor (fig. 2, 0025 “As shown in FIG. 2, the heat source system management device 100 includes…a storage unit 102, an arithmetic processing unit 103”), 
wherein the air conditioning facility includes a cooling tower that cools cooling water, refrigerators that cool cold water (0014 “heat source system 200 includes a primary-side system 210 that generates cold heat and stores it in the heat storage tank”), a pump that works to circulate the cold water (0015 “primary-side cold water pump 212a is a pump that pumps cold water from the heat storage tank”), [and a valve that is disposed in a flow path of the cold water], 
wherein the processor executes: 
acquiring past effective management data of the air conditioning facility, which includes a power consumption amount of the air conditioning facility (0026 “The storage unit 102 stores information including energy consumption characteristic information 1021…The , actual results of a demand response (DR) and weather data (0034 “the heat demand forecasting unit 1031 extracts a plurality of past heat demands included in the operation record information 1023 whose temperature, humidity, etc. are similar to the temperature, temperature, humidity, etc. predicted by the weather forecast”), 
a prediction unit that determines one effective management pattern that is in the past effective management data of the air conditioning facility based on current weather data (0034 “the heat demand forecasting unit 1031 extracts a plurality of past heat demands included in the operation record information 1023 whose temperature, humidity, etc. are similar to the temperature, temperature, humidity, etc. predicted by the weather forecast. Then, the heat demand forecasting unit 1031 predicts the heat demand of the next day by taking the average value of the extracted past heat demands.”) and a management calendar, which includes dates and times of events and predicts a DR demand amount on the basis of weather forecast data and the past effective management data of the air conditioning facility (0037 “The operation plan creation unit 1033 illustrated in FIG. 2 creates an operation plan of the heat source system 200 so that the heat of the above-described heat demand prediction upper limit value is supplied to the demand facility F.” 0034 ““the heat demand forecasting unit 1031 extracts a plurality of past heat demands included in the operation record information 1023”, 0030 “the operation record information 1023 includes the past date and time when the refrigerators 211a to 211d were operated, the temperature and humidity…and the amount of cold heat consumed in the demand facility” A predicted demand is calculated using past operation information. Operation information shows previous effective management data of the facility. This data is used to generate predicted heat demand as shown in 0034. The operation plan described in 0037 is the determined effective management pattern and is created ; and 
a reception unit that determines a control plan for the air conditioning facility by using the determined effective management pattern and determines a DR response amount depending on a power consumption amount in the control plan, 
wherein the [reception unit]: prepares at least [three] of the following individual control plans: (1) minimizing the sum of power consumption amounts of the cooling tower and the refrigerator without changing an amount of heat that the refrigerator generates by controlling an operation of the cooling tower, (2) improving efficiency of the refrigerator by increasing a cold water temperature at an outlet of the refrigerator (0067 “the cold water cooled by the refrigerator 211a is supplied to the lower part of the heat storage tank 213, and the same amount of cold water is supplied from the heat storage tank 213 to the demand facility F. The cold water heated by the heat consumption in the demand facility F”, 0021 “The refrigerators 211a to 211d, the primary side chilled water pumps 212a to 212d, and the secondary side chilled water pumps 221 operate according to the operation plan created (or changed) by the heat source system management device 100” After escaping the refrigerator through an outlet, the cold water is heated. This is done in accordance with the operation plan since the refrigerators are controlled by the operation plan.), (3) stopping an operation of at least one of the refrigerators (0053 “An operation plan is created so as to…temporarily stopping the refrigerator 211d and the like”, 0073 ), [(4) controlling operations of the valve and the pump to reduce motive power of the pump], and (5) operating an alternative facility and stopping the operation of at least one of the refrigerator, 
and combines the at least [three] prepared individual control plans with one another in order of the plans (1) to (5), to thereby determine the control plan that satisfies the predicted DR demand amount (0037 “operation plan creation unit 1033 shown in FIG. 2 creates an operation plan of the heat source system 200 so that the heat of the heat demand 
While Kawamura does teach two of the three individual control plans as shown above, Kawamura does not teach and a valve that is disposed in a flow path of the cold water, and a reception unit that determines a control plan for the air conditioning facility by using the determined effective management pattern and determines a DR response amount depending on a power consumption amount in the control plan, and reception unit, three prepared individual control plans, (4) controlling operations of the valve and the pump to reduce motive power of the pump.
Wenzel teaches and a valve that is disposed in a flow path of the cold water (0068 “valves configured to control the flow rate of the cold water”)
and a reception unit that determines a control plan for the air conditioning facility by using the determined effective management pattern and determines a DR response amount depending on a power consumption amount in the control plan (0158 “controller 828 controls connected equipment 610 based on the results of the optimization performed by model predictive optimizer 830… equipment controller 828 may generate control signals which cause connected equipment 610 to achieve the optimal power consumption values” 0153 lines 18-22, “Load/rate predictor 822 may… provide the predicted loads Load.sub.i and the utility rates to model predictive optimizer” 0151 “load/rate predictor 822 uses a deterministic plus stochastic model trained from historical load data to predict loads… load/rate predictor 822 may 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Kawamura with the optimizer teachings of Wenzel because Wenzel teaches a means for optimizing “the total cost associated with… operating connected equipment 610 over the duration of an optimization period” (0162).
While Kawamura does teach two of the three individual control plans as shown above, Kawamura and Wenzel do not teach three prepared individual control plans, and (4) controlling operations of the valve and the pump to reduce motive power of the pump.
Takenami teaches three (two of the three individual control plans are taught by Kawamura as shown above) of the following individual control plans (0113 0114)
three (two of the three individual control plans are taught by Kawamura as shown above) prepared individual control plans (0113 0114), 
and (4) controlling operations of the valve and the pump to reduce motive power of the pump (0113 “opening and closing any of a plurality of on-off valves 68 provided in the pipings”, 0114 “By adopting such a configuration, the number of on-off valves where the cooling water passes when the cooling water is fed to the pipings can be reduced. Thereby, the piping resistance becomes low, and the power of the pump can be reduced”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Kawamura and the optimizer teachings of Wenzel with the valve and pump control teachings of Takenami because the cited references are all directed towards HVAC control and because Takenami further teaches that 

Regarding claim 5, Kawamura, Wenzel and Takenami teach the energy management system according to claim 1.
Kawamura and Wenzel further teach further comprising a restoration unit that determines a restoration model (Kawamura, 0051 “at 7 o'clock to 8 o'clock shown in FIG. 5A, the operation plan is created so that only the refrigerator 211a having the lowest cold heat generation cost is operated at the rated operation. Further, at 8:00 to 9:00 when the heat demand sharply increases, an operation plan is created so that all the refrigerators 211a to 211d are operated at the rated rates.”, The turned off refrigeration units are restored.) on the basis of the current meteorological condition (Kawamura, 0036 “actual heat demand does not exceed the heat demand forecast upper limit even when the temperature becomes higher than that predicted by the weather forecast”, Heat demand dictates the restoration of the refrigerators. Heat demand is calculated in a manner where if the actual temperature is different than the forecasted temperature, the heat demand value would still be correct. Therefore, the restoration model which is based on heat demand is also based on current meteorological conditions since calculated heat demand account for fluctuations in the current meteorological condition.) , an operation state of the air conditioning facility (Kawamura, 0035 “heat demand prediction upper limit calculation unit 1032 calculates the heat demand prediction upper limit value by adding a predetermined prediction error to the heat demand prediction value… “prediction error” is an error between the heat demand predicted by the heat demand prediction unit 1031 and the amount of cold heat actually consumed in the demand facility F. The value of the prediction error (for example, 10% of the predicted value of the heat demand) is set in advance” A basis for the calculation of the overall heat demand is the cold heat actually consumed by the facility. Cold heat consumed by the facility corresponds to the operation state  and a warmth state that is achieved by the air conditioning facility (Kawamura, 0034 “the heat demand is calculated based on the set temperature of the indoor unit (heat load device 222)” Heat demand for which the refrigeration units are restored is calculated based on the set temperature of the indoor facility. The set temperature corresponds to a warmth state.), performs control of restoration from demand response in accordance with the determined restoration model (Kawamura, 0051 “Further, at 8:00 to 9:00 when the heat demand sharply increases, an operation plan is created so that all the refrigerators 211a to 211d are operated at the rated rates.”), and verifies the operation state of the air conditioning facility on the basis of the operation state of the air conditioning facility that is being subjected to the restoration control (Kawamura, 0062 “the amount of cold heat Q supplied from the refrigerator 211a… T [°C.] is the cold water supply temperature (detection value of the temperature detector T1), and T [° C.] is return temperature of the cold water (detection value of the temperature detector T2)” 0063 0022 “temperature detector T1 is a sensor that detects the temperature of cold water cooled by the refrigerator 211a or the like, and is installed in the pipe h3. The temperature detector T2 is a sensor that detects the temperature of cold water heated by heat exchange”, The sensed temperatures are used to verify the cold heat consumed using the equation in 0063 Cold heat consumed as explained above is an operation state of the air conditioning facility and is subjected to restoration control since cold water which is used for cold heat consumed is chilled by the refrigerators and as shown above, the refrigerators are the ones being restored. The cold heat consumed is therefore verified.)  and the warmth state that is achieved by the air conditioning facility concerned as the function unit (Wenzel 0076 “AHU controller 330 may also receive a measurement of the temperature of building zone 306 from a temperature sensor 364 located in building zone 306” Warmth state is verified by means of temperature sensors.)

An energy managing method that an energy management system that controls an operation of an air conditioning facility executes, 
wherein the energy management system includes a processor (0032, 0093 “the case where the program causes the heat source system management device 100, which is a computer”); and a storage device that is connected to the processor (fig. 2, 0025), 
and the air conditioning facility includes a cooling tower that cools cooling water, refrigerators that cool cold water (0014 “heat source system 200 includes a primary-side system 210 that generates cold heat and stores it in the heat storage tank”), a pump that works to circulate the cold water (0015 “primary-side cold water pump 212a is a pump that pumps cold water from the heat storage tank”), [and a valve that is disposed in a flow path of the cold water], 
the energy managing method comprising the steps of: 
acquiring past effective management data of the air conditioning facility, which includes a power consumption amount of the air conditioning facility (0026 “The storage unit 102 stores information including energy consumption characteristic information 1021…The energy consumption characteristic information 1021 is information on the energy consumption characteristic showing the relationship between the load factor of the refrigerators”), actual results of a demand response (DR) and weather data (0034 “the heat demand forecasting unit 1031 extracts a plurality of past heat demands included in the operation record information 1023 whose temperature, humidity, etc. are similar to the temperature, temperature, humidity, etc. predicted by the weather forecast”); 
determining one effective management pattern that is in the past effective management data of the air conditioning facility based on current weather data (0034 “the heat demand forecasting unit 1031 extracts a plurality of past heat demands included in the operation record information 1023 whose temperature, humidity, etc. are similar to the temperature, temperature, humidity, etc. predicted by the weather forecast. Then, the heat  and a management calendar, which includes dates and times of events by the processor (0037 “The operation plan creation unit 1033 illustrated in FIG. 2 creates an operation plan of the heat source system 200 so that the heat of the above-described heat demand prediction upper limit value is supplied to the demand facility F.” 0034 ““the heat demand forecasting unit 1031 extracts a plurality of past heat demands included in the operation record information 1023”, 0030 “the operation record information 1023 includes the past date and time when the refrigerators 211a to 211d were operated, the temperature and humidity…and the amount of cold heat consumed in the demand facility” A predicted demand is calculated using past operation information. Operation information shows previous effective management data of the facility. This data is used to generate predicted heat demand as shown in 0034. The operation plan described in 0037 is the determined effective management pattern and is created using the predicted heat demand. It is similar to the past effective management data, the past operation information, since it is created using the past operation information.); 
predicting a DR demand amount on the basis of weather forecast data and the past effective management data of the air conditioning facility by the processor (0034 “the heat demand forecasting unit 1031 extracts a plurality of past heat demands included in the operation record information 1023 whose temperature, humidity, etc. are similar to the temperature, temperature, humidity, etc. predicted by the weather forecast. Then, the heat demand forecasting unit 1031 predicts the heat demand of the next day by taking the average value of the extracted past heat demands.”) 
determining at least [three] of the following individual control plans: (1) minimizing the sum of power consumption amounts of the cooling tower and the refrigerator without changing an amount of heat that the refrigerator generates by controlling an operation of the cooling tower, (2) improving efficiency of the refrigerator by increasing a cold water temperature at an outlet of the refrigerator (0067 “the cold water cooled by the refrigerator 211a is supplied to the lower part of the heat storage tank 213, and the same amount of cold water is supplied from the heat storage tank 213 to the demand facility F. The cold water heated by the heat consumption in the demand facility F”, 0021 “The refrigerators 211a to 211d, the primary side chilled water pumps 212a to 212d, and the secondary side chilled water pumps 221 operate according to the operation plan created (or changed) by the heat source system management device 100” After escaping the refrigerator, the cold water is heated. This is done in accordance with the operation plan since the refrigerators are controlled by the operation plan.), (3) stopping an operation of at least one of the refrigerators (0053 “An operation plan is created so as to…temporarily stopping the refrigerator 211d and the like”, 0073), [(4) controlling operations of the valve and the pump to reduce motive power of the pump], and (5) operating an alternative facility and stopping the operation of at least one of the refrigerator; 
combining the at least [three] prepared individual control plans with one another in order of (1) to (5) and to thereby determine a control plan that satisfies the predicted DR demand amount by the processor in accordance with the determined effective management pattern by the processor (0037 “operation plan creation unit 1033 shown in FIG. 2 creates an operation plan of the heat source system 200 so that the heat of the heat demand forecast upper limit value described above is supplied to the demand facility F. That is, the operation plan creation unit 1033 creates an operation plan so that cold heat larger than the predicted value of the heat demand can be supplied to the demand facility F”, 0041 “The output unit 104 outputs a control command based on the operation plan created by the operation plan creation unit 1033”, 0046 “the operation plan creation unit 1033 (operation plan creation step)”, 0073, The steps done in 0053 and 0067 are done in an order based on the operation plan that has been created based on the predicted demand response. The plan has steps as shown in 0041 and steps are done in a particular order. Kawamura does not teach all three).
 does not teach and a valve that is disposed in a flow path of the cold water, three of the following individual control plans, (4) controlling operations of the valve and the pump to reduce motive power of the pump, three prepared individual control plans and determining a DR response amount from a power consumption amount in the control plan by the processor.
Wenzel teaches and a valve that is disposed in a flow path of the cold water (0068 “valves configured to control the flow rate of the cold water”)
and determining a DR response amount from a power consumption amount in the control plan by the processor (0158 “controller 828 controls connected equipment 610 based on the results of the optimization performed by model predictive optimizer 830… equipment controller 828 may generate control signals which cause connected equipment 610 to achieve the optimal power consumption values” 0153 lines 18-22, “Load/rate predictor 822 may… provide the predicted loads Load.sub.i and the utility rates to model predictive optimizer” 0151 “load/rate predictor 822 uses a deterministic plus stochastic model trained from historical load data to predict loads… load/rate predictor 822 may predict… an electric load” The load predictor as shown in 0151 uses past effective management in order to predict electrical load. This data is then send to an optimizer as shown in 0153. The optimizer creates optimized control plan for optimized power consumption using the predicted load and thus corresponds to the reception unit. The controller uses the optimized plan from the optimizer in order to control the connected equipment. As shown in 0113 connected equipment includes air conditioning equipment.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Kawamura with the optimizer teachings of Wenzel because Wenzel teaches a means for optimizing “the total cost associated with… operating connected equipment 610 over the duration of an optimization period” (0162).
While Kawamura does teach two of the three individual control plans as shown above, Kawamura and Wenzel do not teach three of the following individual control plans, (4) 
Takenami teaches three (two of the three indivudal control plans are taught by Kawamura as shown above) of the following individual control plans (0113 0114),
three (two of the three indivudal control plans are taught by Kawamura as shown above) prepared individual control plans (0113 0114), 
(4) controlling operations of the valve and the pump to reduce motive power of the pump (0113 “opening and closing any of a plurality of on-off valves 68 provided in the pipings”, 0114 “By adopting such a configuration, the number of on-off valves where the cooling water passes when the cooling water is fed to the pipings can be reduced. Thereby, the piping resistance becomes low, and the power of the pump can be reduced”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Kawamura and the optimizer teachings of Wenzel with the valve and pump control teachings of Takenami because the cited references are all directed towards HVAC control and because Takenami further teaches that by controlling the HVAC system as described, this would allow for generating the optimal amount of cold heat and energy consumption of the entire system can be reduced. 

Regarding claim 11, Kawamura, Wenzel and Takenami teach the energy managing method according to claim 7.
Kawamura and Wenzel further teach wherein the processor determines a restoration model (Kawamura, 0051 “at 7 o'clock to 8 o'clock shown in FIG. 5A, the operation plan is created so that only the refrigerator 211a having the lowest cold heat generation cost is operated at the rated operation. Further, at 8:00 to 9:00 when the heat demand sharply increases, an operation plan is created so that all the refrigerators 211a to 211d are operated at the rated rates.”, The turned off refrigeration units are restored.) on the basis of the current meteorological condition (Kawamura, 0036 “actual heat demand does not exceed the heat demand forecast upper limit even when the temperature becomes higher than that predicted by the weather forecast”, Heat demand dictates the restoration of the refrigerators. Heat demand is calculated in a manner where if the actual temperature is different than the forecasted temperature, the heat demand value would still be correct. Therefore, the restoration model which is based on heat demand is also based on current meteorological conditions since calculated heat demand account for fluctuations in the current meteorological condition.), an operation state of the air conditioning facility (Kawamura, 0035 “heat demand prediction upper limit calculation unit 1032 calculates the heat demand prediction upper limit value by adding a predetermined prediction error to the heat demand prediction value… “prediction error” is an error between the heat demand predicted by the heat demand prediction unit 1031 and the amount of cold heat actually consumed in the demand facility F. The value of the prediction error (for example, 10% of the predicted value of the heat demand) is set in advance” A basis for the calculation of the overall heat demand is the cold heat actually consumed by the facility. Cold heat consumed by the facility corresponds to the operation state of the air conditioning facility.) and a warmth state that is achieved by the air conditioning facility (Kawamura, 0034 “the heat demand is calculated based on the set temperature of the indoor unit (heat load device 222)” Heat demand for which the refrigeration units are restored is calculated based on the set temperature of the indoor facility. The set temperature corresponds to a warmth state.), performs control of restoration from demand response in accordance with the determined restoration model (Kawamura, 0051 “Further, at 8:00 to 9:00 when the heat demand sharply increases, an operation plan is created so that all the refrigerators 211a to 211d are operated at the rated rates.”), and verifies the operation state of the air conditioning facility on the basis of the operation state of the air conditioning facility that is being subjected to the restoration control (Kawamura, 0062 “the amount of cold heat Q supplied from the refrigerator 211a… T [°C.] is the cold water supply temperature (detection  and the warmth state that is achieved by the air conditioning facility concerned (Wenzel 0076 “AHU controller 330 may also receive a measurement of the temperature of building zone 306 from a temperature sensor 364 located in building zone 306” Warmth state is verified by means of temperature sensors.)
Claim 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al (WO2016098483, herein Kawamura) in further view of Wenzel et al (US PUB. 20200096985, herein Wenzel) in further view of Takenami et al (US PUB. 20100077776, herein Takenami) in further view of Matsuda et al (US PUB. 20160013645).

Regarding claim 3, Kawamura, Wenzel and Takenami teach the energy management system according to claim 1. 
Wenzel further teaches the reception unit (0158 “controller 828 controls connected equipment 610 based on the results of the optimization performed by model predictive optimizer 830… equipment controller 828 may generate control signals which cause connected equipment 610 to achieve the optimal power consumption values”, 0113 “Connected equipment 610 can include…refrigeration equipment”, The optimizer corresponds to the reception unit.):

Matsuda teaches wherein the reception unit estimates the electric power unit price in demand response on the basis of the weather forecast and past actual result data of the demand response (0040 “Attention is focused on the negawatts created by the demand response in order to deal with such fluctuations of the electric power price… and a sudden increase of demand on the next day is forecasted because of a fierce cold wave and the electric power price for delivery on the next day rises sharply…The negawatts which are the thus-obtained difference between the contracted electric energy and the electric power consumption” 0002 “In the electric power trading market such as the U.S., not only electric power generated by power plants, but also electric power called "negawatts" created by the demand response is traded.”, The price of electricity is determined based on the forecasted weather as well as the demand response since the negawatts are created by the demand response.)
decides magnitude of a profit obtained by implementing the demand response on the basis of a result of comparison between the estimated electric power unit price and a predetermined threshold value (0040 “and a sudden increase of demand on the next day is forecasted because of a fierce cold wave and the electric power price for delivery on the next day rises sharply…The negawatts which are the thus-obtained difference between the contracted electric energy and the electric power consumption can be sold at a high price in the market and the consumer can thereby earn large profits.” An expected price increase is , and 
in a case where the obtained profit is large, prepares a control plan for controlling a plurality of pieces of equipment (0040 “the consumer who has the long-term contract at that time can buy the electric power at a contracted price, but can keep the electric power consumption lower than the contracted electric energy (hereinafter referred to as the "contracted electric energy") by, for example, using oil stoves instead of air conditioners. The negawatts which are the thus-obtained difference between the contracted electric energy and the electric power consumption can be sold at a high price in the market and the consumer can thereby earn large profits).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Kawamura, Wenzel and Takenami with the negawatts teachings of Matsuda because “creating the negawatts…which meet various demands in the electric power market, in a short time and providing them to the electric power market, and thereby suppressing destabilization of the electric power demand balance and expansion of volatility of the electric power prices.” (0015).

Regarding claim 9, Kawamura, Wenzel and Takenami teach the energy managing method according to claim 7.
However, Kawamura, Wenzel and Takenami do not teach wherein the processor estimates the electric power unit price in demand response on the basis of the weather forecast and past actual result data of the demand response, decides magnitude of a profit obtained by implementing the demand response on the basis of a result of comparison between the estimated electric power unit price and a predetermined threshold value, and in a case where the obtained profit is large, prepares a control plan for controlling a plurality of pieces of equipment.
wherein the processor estimates the electric power unit price in demand response on the basis of the weather forecast and past actual result data of the demand response (0040 “Attention is focused on the negawatts created by the demand response in order to deal with such fluctuations of the electric power price… and a sudden increase of demand on the next day is forecasted because of a fierce cold wave and the electric power price for delivery on the next day rises sharply…The negawatts which are the thus-obtained difference between the contracted electric energy and the electric power consumption” 0002 “In the electric power trading market such as the U.S., not only electric power generated by power plants, but also electric power called "negawatts" created by the demand response is traded.”, The price of electricity is determined based on the forecasted weather as well as the demand response since the negawatts are created by the demand response.), 
decides magnitude of a profit obtained by implementing the demand response on the basis of a result of comparison between the estimated electric power unit price and a predetermined threshold value (0040 “and a sudden increase of demand on the next day is forecasted because of a fierce cold wave and the electric power price for delivery on the next day rises sharply…The negawatts which are the thus-obtained difference between the contracted electric energy and the electric power consumption can be sold at a high price in the market and the consumer can thereby earn large profits.” An expected price increase is determined. The predetermined threshold is the old price. It is determined that a profit of a magnitude may be acquired.), and 
in a case where the obtained profit is large, prepares a control plan for controlling a plurality of pieces of equipment (0040 “the consumer who has the long-term contract at that time can buy the electric power at a contracted price, but can keep the electric power consumption lower than the contracted electric energy (hereinafter referred to as the "contracted electric energy") by, for example, using oil stoves instead of air conditioners. The negawatts which are the thus-obtained difference between the contracted electric energy and the electric 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Kawamura, Wenzel and Takenami with the negawatts teachings of Matsuda because “creating the negawatts…which meet various demands in the electric power market, in a short time and providing them to the electric power market, and thereby suppressing destabilization of the electric power demand balance and expansion of volatility of the electric power prices.” (0015)

Claim 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al (WO2016098483, herein Kawamura) in further view of Wenzel et al (US PUB. 20200096985, herein Wenzel) in further view of Takenami et al (US PUB. 20100077776, herein Takenami) in further view of Li et al (US PUB. 20150248118, herein Li)

	Regarding claim 6, Kawamura, Wenzel and Takenami teach the energy management system according to claim 1.
Kawamura and Wenzel further teach further comprising a calculation unit that verifies the operation state of the air conditioning facility (Kawamura, 0062 “the amount of cold heat Q supplied from the refrigerator 211a… T [°C.] is the cold water supply temperature (detection value of the temperature detector T1), and T [° C.] is return temperature of the cold water (detection value of the temperature detector T2)” 0063 0022 “temperature detector T1 is a sensor that detects the temperature of cold water cooled by the refrigerator 211a or the like, and is installed in the pipe h3. The temperature detector T2 is a sensor that detects the temperature of cold water heated by heat exchange”, The sensed temperatures are used to verify the cold heat consumed using the equation in 0063 Cold heat consumed as explained above is an operation state of the air conditioning facility) while demand response is being implemented on the basis of the operation state of the air conditioning facility (Wenzel 0096 “enhance the effectiveness of demand response layer 414 by enabling building subsystems 428 and their respective control loops to be controlled in coordination with demand response”) and a warmth state that is achieved by the air conditioning facility (Wenzel 0076 “AHU controller 330 may also receive a measurement of the temperature of building zone 306 from a temperature sensor 364 located in building zone 306” Warmth state is verified by means of temperature sensors.) 
However, Kawamura, Wenzel and Takenami do not teach and re-prepares a control plan in a case where power consumption of the air conditioning facility deviates from power consumption in the prepared control plan as the function unit.
Li does teach and re-prepares a control plan in a case where power consumption of the air conditioning facility deviates from power consumption in the prepared control plan as the function unit (0071 “the relationship between indoor and outdoor temperatures and energy consumed by a HVAC unit is much more complicated than Equation 5 so that actual energy consumption of a HVAC unit could deviate greatly from results generated” 0077 “HVAC energy consumption model…the model is updated daily, an optimal and substantially real-time DR strategy that is solved according to the learning-based adaptive model results” The energy consumption model is updated to overcome any deviations. The updated energy consumption model is then used to re-prepare a new DR strategy which corresponds to the control plan.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Kawamura, Wenzel and Takenami with the updated DR strategy teachings of Li because this will allow for “more efficient operation of a HVAC unit for different seasons, users, and weather conditions” (0077). 

Regarding claim 12, Kawamura, Wenzel and Takenami the energy managing method according to claim 7.
 wherein the arithmetic operation device verifies the operation state of the air conditioning facility (Kawamura, 0062 “the amount of cold heat Q supplied from the refrigerator 211a… T [°C.] is the cold water supply temperature (detection value of the temperature detector T1), and T [° C.] is return temperature of the cold water (detection value of the temperature detector T2)” 0063 0022 “temperature detector T1 is a sensor that detects the temperature of cold water cooled by the refrigerator 211a or the like, and is installed in the pipe h3. The temperature detector T2 is a sensor that detects the temperature of cold water heated by heat exchange”, The sensed temperatures are used to verify the cold heat consumed using the equation in 0063 Cold heat consumed as explained above is an operation state of the air conditioning facility) while demand response is being implemented on the basis of the operation state of the air conditioning facility (Wenzel 0096 “enhance the effectiveness of demand response layer 414 by enabling building subsystems 428 and their respective control loops to be controlled in coordination with demand response”) and a warmth state that is achieved by the air conditioning facility (Wenzel 0076 “AHU controller 330 may also receive a measurement of the temperature of building zone 306 from a temperature sensor 364 located in building zone 306” Warmth state is verified by means of temperature sensors.) 
However, Kawamura, Wenzel and Takenami do not teach and re-prepares a control plan in a case where power consumption of the air conditioning facility deviates from power consumption in the prepared control plan.
Li does teach and re-prepares a control plan in a case where power consumption of the air conditioning facility deviates from power consumption in the prepared control plan (0071 “the relationship between indoor and outdoor temperatures and energy consumed by a HVAC unit is much more complicated than Equation 5 so that actual energy consumption of a HVAC unit could deviate greatly from results generated” 0077 “HVAC energy consumption model…the model is updated daily, an optimal and substantially real-time DR strategy that is solved according to the learning-based adaptive model results” The energy consumption model 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Kawamura, Wenzel and Takenami with the updated DR strategy teachings of Li because this will allow for “more efficient operation of a HVAC unit for different seasons, users, and weather conditions” (0077). 
Response to Arguments
Applicant’s arguments, filed 02/18/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kawamura et al (WO2016098483, herein Kawamura) in further view of Wenzel et al (US PUB. 20200096985, herein Wenzel) in further view of Takenami et al (US PUB. 20100077776, herein Takenami). 
Applicant argues on page 12 that Kawamura does not teach at least three of the following individual control plans. While Kawamura does not teach three of the listed individual control plans, Kawamura does teach two of the listed individual control plans (0067, 0021, 0053). Takenami teaches controlling operations of the valve and the pump to reduce motive power of the pump since Takenami teaches a means for controlling valves and the pump in a manner to reduce the power of the pump (0113 0114). Kawamura and Takenami in combination teach three individual control plans. 
Applicant then argues on page 12 and 13 that Kawamura does not teach combining the at least three prepared individual control plans with one another in order. However, Kawamura teaches an operation planning system wherein improving efficiency of the refrigerator by increasing a cold water temperature at an outlet of the refrigerator takes place within the operation plan (0067). Kawamura further teaches stopping an operation of at least one of the refrigerators when changing the operation plan (0073 0053). Changing the operation plan 

Relevant Prior Art
	Mutchnik et al (US PUB. 201300179373) has been deemed relevant prior art since it is also focused on understanding thermodynamic conditions in an area. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116